Per curiam.
This disciplinary matter is before the Court on a petition for voluntary surrender of license filed by respondent April Dabney-Froe (State Bar No. 202987) pursuant to Bar Rule 4-227 (b) (2) before the filing of formal complaints on four underlying grievances.
In her petition, Dabney-Froe, who has been a member of the State Bar since 2000, admits that on multiple occasions she failed promptly to give clients an accounting of settlement proceeds, disburse settlement funds, and/or pay medical bills in her clients’ cases. She acknowledges that by these failures she violated Georgia Rule of Professional Conduct 1.15 (I) on more than one occasion, but asserts that she has now properly accounted to each client who filed a grievance for the total amount due from his or her respective settle*747ment. Dabney-Froe acknowledges that the maximum penalty for a single violation of Rule 1.15 (I) is disbarment and prays that the Court accept her petition for voluntary surrender of her license. The Bar responds that Dabney-Froe’s petition includes admissions of fact sufficient to authorize the imposition of the discipline requested and that acceptance of the petition is in the best interests of the Bar and the public.
Decided December 11, 2017.
Warren R. Hinds, for Dabney-Froe.
Paula J. Frederick, General Counsel State Bar, Jenny K. Mittel-man, Andreea N. Morrison, Assistant General Counsel State Bar, for State Bar of Georgia.
Having reviewed the record, the Court agrees that acceptance of Dabney-Froe’s petition for the voluntary surrender of her license, which is tantamount to disbarment, is in the best interests of the Bar and the public. Accordingly, the name of April Dabney-Froe is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Dabney-Froe is reminded of her duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted. All the Justices concur.